EXHIBIT 10.1


SECOND AMENDMENT TO TAX BENEFIT RIGHTS AGREEMENT

 

THIS SECOND AMENDMENT TO TAX BENEFIT RIGHTS AGREEMENT (this “Second Amendment”)
is made as of the 12th day of March, 2020, by and between MMA CAPITAL HOLDINGS,
INC., a Delaware corporation (f/k/a MMA Capital Management, LLC, a Delaware
limited liability company) (the “Company”), and BROADRIDGE CORPORATE ISSUERS
SOLUTIONS, INC. (the “Rights Agent”).

 

WHEREAS, the Company and the Rights Agent are parties to that certain Tax
Benefit Rights Agreement dated as of May 5, 2015, as amended by that certain
First Amendment thereto dated January 1, 2019 (the “Agreement”), adopted by the
Company for the purpose of protecting its net operating losses and certain other
tax benefits;

 

WHEREAS, Section 27 of the Agreement provides, among other things, that, prior
to the Distribution Date (as defined in the Agreement), the Company and the
Rights Agent may from time to time supplement or amend the Agreement in any
respect without the approval of any holders of Rights (as defined in the
Agreement);

 

WHEREAS, no Distribution Date has occurred on or prior to the date hereof; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to amend the
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:

 

1.



Definitions.  Capitalized terms not otherwise defined herein shall have the
meanings given them in the Agreement.

2.



Specific Amendment.  Section 7 of the Agreement is hereby amended as
follows:  Clause (a)(i) shall be amended and restated in its entirety to read as
follows:  “(i) the Close of Business on May 5, 2023 (the “Final Expiration
Date”),” and

3.



Effective Date.  This Second Amendment is effective as of the date first set
forth above.

4.



Miscellaneous. 

(a) Except as amended hereby, the Agreement shall remain in full force and
effect.  If any conflict exists between the provisions in this Amendment and the
Agreement, this Amendment shall control.  The Agreement, as amended by this
Amendment, constitutes the entire agreement of the parties hereto with respect
to the subject matter of this Amendment, and contains all of the covenants and
agreements of the parties hereto with respect thereto.  This Amendment may not
be altered, changed or amended except in accordance with the provisions set
forth in the Agreement for an amendment thereto.  This Amendment shall be
binding upon and inure to the






benefit of the parties hereto and their respective permitted successors and
assigns.  All section headings of this Amendment are inserted solely as a matter
of convenience and for reference, and are not a substantive part of this
Amendment.

(b) This Amendment shall be deemed to be a contract made under the laws of the
State of Delaware and for all purposes shall be governed by and construed in
accordance with the laws of such State applicable to contracts made and to be
performed entirely within such State.

(c) This Amendment may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement.

(d) By their execution of this Amendment, the undersigned Members hereby confirm
that they are duly authorized to execute this Amendment and any necessary
requisite approval has been obtained with respect to this Amendment and all
matters set forth herein.

(Signatures appear on following page)

 










IN WITNESS WHEREOF, the proper officers of the Company have duly executed this
Second Amendment effective as of the date and year first above written.

 

 

 

 

 

 

 

 

ATTEST:

MMA CAPITAL HOLDINGS, INC.

 

 

 

 

By:

/s/ J Brooks Martin

By:

/s/ Gary A. Mentesana

 

Name:

J Brooks Martin

 

Name:

Gary A. Mentesana

 

Title:

Secretary

 

Title:

President

 

 

 

 

 

 

 

ATTEST:

BROADRIDGE CORPORATE ISSUER SOLUTIONS, INC.

 

 

 

 

By:

/s/ Patricia Herzog

By:

/s/ John P. Dunn

 

Name:

Patricia Herzog

 

Name:

John P. Dunn

 

Title:

Sr Contracts Administrator

 

Title:

Vice President

 

 

 



